WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which determined that the one-year statute of limitations pursuant to KRS 413.140(1) barred the claim of Hurley to recover damages for personal injury.
The principal issue is whether the two-year statute of limitations under the no-fault act, Motor Vehicle Reparations Act, KRS 304.39-230(6) applies to an injured person who has previously rejected the MVRA.
The accident occurred on May 20, 1980, but the claim was not filed until May 19, 1982. The defense claimed that the suit was barred by the one-year personal injury statute of limitations, KRS 413.140(1). The trial court permitted the case to proceed to a trial by jury and a $1200 judgment was entered on the jury verdict in Hurley’s favor. The Court of Appeals reversed the judgment and held that the one-year statute of limitations barred the filing of the suit because Hurley had rejected the no-fault law and elected to pursue a tort remedy.
This Court affirms the decision of the Court of Appeals.
Prior to the accident, Hurley rejected the limitations on her tort rights and liabilities under the no-fault act effective December 21, 1977. She signed and filed with the Kentucky Department of Insurance a no-fault rejection form. The effect of this rejection was the full retention of her tort *226rights and liabilities. KRS 304.39-060(7). Hurley was not covered by the no-fault MVRA at the time of the accident because of her rejection of its coverage.
Hurley rejected no-fault benefits and therefore voluntarily removed herself from the application and coverage of the act. An individual cannot reject the burdens of the act and still retain the benefits. The no-fault law did not repeal the general statute of limitations on personal injuries. “Only the limitation of time for the filing of personal injury suits under the no-fault act has been changed.” Everman v. Miller, Ky.App., 597 S.W.2d 153 (1979) (disc, rev.den. May 6, 1980.)
Bailey v. Reeves, Ky., 662 S.W.2d 832 (1984) is not applicable to this situation because Hurley rejected coverage of the MVRA. The option to reject the no-fault act is the cornerstone of the inclusion in the legislative enactment which limits the right of suit guaranteed by the Kentucky Constitution § 54. The right to reject has an important role in the constitutionality of the MVRA itself. See Fann v. McGuffey, Ky., 534 S.W.2d 770 (1975). The no-fault act abolishes tort liability from a motor vehicle accident for those who have not rejected “no fault.” Kentucky is unique because it allows an individual an opportunity to refuse to consent to the limitation of his tort rights and liabilities. KRS 304.39-060.
The policy and purposes of the no-fault act are to encourage those injured in automobile accidents to look first to their no-fault benefits, if any, before filing a tort claim. Bailey at 834; KRS 304.39-010.
Bailey, swpra, observed that the words of the statute must be given their literal meaning unless to do so would lead to an absurd or unreasonable conclusion. Application of the two-year statute of limitations in a case where the claimant has rejected the act itself would lead to exactly such an absurd and unreasonable result.
Hurley was able to recover $1200 in damages even though the threshold of the no-fault act had not been met. It would be patently unfair to allow the claimant to reject the burdens of the no-fault acts threshold but at the same time retain the benefits of the act, a longer statute of limitations. The clear intent of the no-fault act is to allow automobile owners and those who are subject to the act additional burdens unless a rejection of the limitation of its tort rights and responsibilities is filed. See Atchison v. Overcast, Ky.App., 563 S.W.2d 736 (1977). One cannot reach into a statute and pluck out only the portion which is most favorable to his cause. Everman, supra.
Bailey states that the purview of the act is motor vehicle accident victims. When Hurley rejected the act, she was not a victim. She was an individual who had the opportunity to select between the act and the traditional tort remedy. She chose to reject the act. Consequently she is not covered by any of the rights or responsibilities connected to the act by her own choice.
This is a situation in which a cause of action is not foreclosed by Section 304.39-060 of the no-fault statute but rather the threshold requirements of the applicability of the act are never reached because of the rejection.
The exact language of KRS 304.39-230(6) states that “an action for tort liability not abolished by KRS 304.39-060” is governed by the two-year statute. This is not such a situation because of the fact of rejection.
It is the holding of .this Court that the action filed more than one year after the accident is barred by the statute of limitations set out in KRS 413.140(1) because the claimant had, prior to the accident, rejected the coverage afforded by the MVRA, or no-fault act. Therefore KRS 304.39-230(6), which is the two-year statute of limitations provided for in the MVRA does not apply.
The decision of the Court of Appeals is affirmed.
STEPHENS, C.J., GANT, LEIBSON, STEPHENSON, VANCE and WINTER-SHEIMER, JJ., and NEVILLE SMITH, Special Justice, sitting.
*227STEPHENS, C.J., STEPHENSON, J„ and NEVILLE SMITH, Special Justice, concur.
LEIBSON, J., dissents by separate opinion, in which GANT and VANCE, JJ., join.